313 F.2d 636
Mrs. Marie H. CHANDLER et al., Appellants,v.The BOARD OF PUBLIC EDUCATION FOR the CITY OF SAVANNAH,GEORGIA and the County of Chatham, et al., Appellees.
No. 20076.
United States Court of Appeals Fifth Circuit.
March 6, 1963, Rehearing Denied April 18, 1963.

Aaron Kravitch, Savannah, Ga., for appellants.
R. Basil Morris, Savannah, Ga., Eugene Cook, Atty. Gen. of Georgia, Donald E. Payton, Asst. Atty. Gen., Atlanta, Ga., for appellees.
Before JONES and BELL, Circuit Judges, and GROOMS, District Judge.
PER CURIAM.


1
The district court entered an order of dismissal in a cause where the appellants sought to assert a claim that the acts, present and threatened, of the appellees were depriving them of property without due process of law.  The appellants' complaint demonstrates that they are not being deprived of any federally protected right, and it seems clear that they have no standing to seek the remedy which is the object of the suit.  The district court properly dismissed the cause.  Its judgment is


2
Affirmed.